Name: COUNCIL REGULATION (EC) No 2580/95 of 30 October 1995 extending the provisional anti-dumping duty on imports of microwave ovens originating in the People' s Republic China, the Republic of Korea, Thailand and Malaysia
 Type: Regulation
 Subject Matter: tariff policy;  competition;  international trade;  trade;  mechanical engineering;  Asia and Oceania
 Date Published: nan

 4. 11 . 95 I EN I Official Journal of the European Communities No L 263/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2580/95 of 30 October 1995 extending the provisional anti-dumping duty on imports of microwave ovens originating in the People's Republic China, the Republic of Korea, Thailand and Malaysia extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Com ­ munity ('), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community (2), and in particular Article 1 1 thereof, Having regard to the proposal submitted by the Commis ­ sion, Whereas Commission Regulation (EC) No 1 645/95 (3) imposed a provisional anti-dumping duty on imports of microwave ovens originating in the People 's Republic of China, the Republic of Korea, Thailand and Malaysia ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ ters known to be concerned of its intention to propose an HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of microwave ovens originating in the People's Republic of China, the Republic of Korea, Thailand and Malaysia imposed by Regulation (EC) No 1645/95 shall be extended for a period of two months and shall expire on 8 January 1996 . It shall cease to apply if, before that date, the Council adopts definitive measures or if the proceeding is terminated pursuant to Article 9 of Regula ­ tion (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 October 1995 . For the Council The President J. SAAVEDRA ACEVEDO (') OJ No L 349, 31 . 12 . 1994, p . 1 . Regulation as last amended by Regulation (EC) No 1251 /95 (OJ No L 122, 2. 6. 1995, p . 1 ). (2) OJ No L 209, 2. 8 . 1988 , p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p. 10). (3) OJ No L 156, 7 . 7 . 1995, p. 5 .